Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Uphoff (US 3,583,738) shows: a schoollock-mount (11; Uphoff) coupleable to a door (11; Uphoff); 
a schoollock-pin (15; Uphoff) slidably coupleable to the schoollock-mount; 
a schoollock-arm slidably (13; Uphoff) coupleable to the schoollock-pin; and 
a schoollock-door-latch(18,14; Uphoff), the schoollock-door-latch defining one or more schoollock-door-latch apertures(18, Fig.3; Uphoff), the schoollock-door-latch coupleable to the door via the one or more schoollock-door-latch apertures, wherein when the schoollock-mount is coupled to the doorframe of the door and the schoollock-pin and the schoollock-arm are coupled to the schoollock-mount, the door is lockable via the schoollock-arm engaging with the schoollock-door-latch.
Uphoff discloses the claimed invention except for schoollock-arm slidably (13; Uphoff) coupleable to the schoollock-pin.
Uphoff (US 3,583,738) fails to show: first end plate, second endplate, and plate between the first end plate and second end plate, the first endplate coupled to a first cylindrical sleeve, the second endplate coupled to a second cylindrical sleeve, the arm slidably coupled to the pin via engagement of the third cylindrical sleeve with the pin.
Hogan et al. (US D794,417) shows: pins and cylinders.
Taylor et al. (US 10,689,890) shows: a left angle bracket and a right angle bracket. 

While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed without the use of improper hindsight to achieve all structural and functional limitation. Additionally, the examiner cannot find explicit motivation to guide modification of references. Therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675